December 22, 2016




                                  JUDGMENT

                 The Fourteenth Court of Appeals
                          RANDY L. YESKE, Appellant

NO. 14-15-00633-CV                           V.

  PIAZZA DEL ARTE, INC., SWISS INTERNATIONAL, INC., D/B/A SWISS
  BUILDERS, TINO BEKARDI, DAVID E. KASSAB AND PAUL GARNEY,
                             Appellees
                ________________________________

       This cause, an appeal from the judgment in favor of appellees, Piazza Del
Arte, Inc., Swiss International, Inc., d/b/a Swiss Builders, Tino Bekardi, David E.
Kassab and Paul Garney, signed December 1, 2014, was heard on the transcript of
the record. We have inspected the record and find the trial court erred in in
granting summary judgment on appellant Randy L. Yeske’s claims based on
violations of the Texas Uniform Condominium Act (other than Yeske’s claim that
the Piazza Del Arte Homeowners Association was never legally incorporated and
collected monies from unit owners without legal authority) and in awarding
attorney’s fees and expenses to the appellees. The trial court also erred in granting
appellee David E. Kassab’s Rule 91a motion to dismiss, signed September 27,
2013, and appellee Piazza Del Arte Homeowners Association’s motion to sever,
signed April 17, 2015. We therefore order that those portions of the judgment are
REVERSED and ordered severed and REMANDED for proceedings in
accordance with this court’s opinion.
       Further, we find no error in the remainder of the judgment and order it
AFFIRMED.
       We order that each party shall pay its costs by reason of this appeal.
       We further order this decision certified below for observance.